Citation Nr: 1812512	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-13 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to March 1955.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the Veteran's appeal has been transferred to the RO in Atlanta, Georgia.

In October 2015, the Veteran appeared at a hearing held at the St. Petersburg RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In December 2015, the Board remanded the Veteran's claim for additional development.

In a November 2016 decision, the Board denied the Veteran's claim for increased initial evaluations. The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court). In an October 2017 Joint Motion for Remand (JMR) and Order, the Court vacated and remanded the Board's decision for compliance with the instructions in the opinion. The appeal has since been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide a new VA examination.

As discussed above, in November 2016, the Board denied the Veteran's claim for an initial evaluation in excess of 10 percent for peripheral neuropathy of each the right and left lower extremity. The Court's October 2017 JMR was to the effect that the Board erred by considering the effects of medication on the Veteran's disability in violation of the holding in Jones (David) v. Shinseki, 26 Vet.App. 56, 63 (2012).

The Veteran's most recent and pertinent VA examination occurred in February 2016. The examiner remarked that the Veteran's peripheral neuropathy causes pain when it is cold, with no symptoms in warm weather. Peripheral neuropathy symptoms included moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both right and left lower extremities. Muscle strength testing and reflex examinations were normal. The sensory examination yielded decreased sensation in the feet and toes. There were no trophic changes and the Veteran's gait was normal. The examiner noted there was mild incomplete paralysis of the external popliteal (common peroneal) nerve of the right and left lower extremities. The examiner stated that the Veteran's peripheral neuropathy does not impact the Veteran's ability to work.

In light of the significant time period since the Veteran's most recent and pertinent VA examination, the Board finds that a new VA examination would be of considerable assistance in determining his claim. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).
The Board acknowledges a September 2016 statement  from the Veteran's representative which contends that the February 2016 VA examination was "inadequate due to it not addressing or adequately evaluating [the Veteran's] disability and [the] functional loss in colder weather...experienced by the Veteran for at least half the year." The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994). Thus, to adequately assess the severity of the Veteran's peripheral neuropathy of the lower extremities, the Board finds that the Veteran should be afforded a VA examination during a period when his condition is most active, if possible.

Finally, VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). As indicated above, the Veteran has received treatment for his peripheral neuropathy, but there are no VA treatment records after approximately early 2016. Therefore, the AOJ should obtain any additional relevant and appropriate treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Next, but whether or not records are obtained, the Veteran should be afforded an appropriate VA examination for the purpose of determining the current manifestations and severity of his peripheral neuropathy of the left and right lower extremities. The examination preferably should be conducted during a period when the Veteran's condition is "active." The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. In accordance with the latest worksheets for rating peripheral neuropathy, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, the AOJ should review any examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


